ORDER
Following a hearing on a petition for disciplinary action filed against Richard J. Haefele, the referee found that respondent committed professional misconduct warranting public discipline, namely, engaging in a consensual sexual relationship with a client and entering into a series of business transactions with the same client without written disclosure of the potential conflicts and without providing for fair and reasonable terms for his client in violation of Minn. R. Prof. Conduct 1.8(k) and 1.8(a). The referee recommended that respondent be suspended from the practice of law for six months.
The Director of the Office of Lawyers Professional Responsibility and respondent have entered into a stipulation in which they agree that the referee’s findings of fact and conclusions of law are conclusive, respondent waives briefing and oral argument to the Supreme Court, and the parties jointly recommend that the appropriate discipline is a six-month suspension conditioned upon payment of $900 in costs and disbursements under Rule 24, Rules on Lawyers Professional Responsibility (RLPR), and compliance with Rule 26, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
*59IT IS HEREBY ORDERED that respondent Richard J. Haefele is suspended from the practice of law for a period of six months, effective immediately. Respondent’s reinstatement under Rule 18(a)-(e), RLPR, is conditioned upon payment of $900 in costs and disbursements under Rule 24, RLPR, and compliance with Rule 26,-RLPR.
BY THE COURT:
/s/Russell A. Anderson Associate Justice